Case 16-18625-MAM Doc 86 Filed 06/17/21 Page 1of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov

IN RE:
CLINTON ANDERSON Case No.: 16-18625-MAM
SSN: xxx-xx-1313 | Chapter 13

Debtor.
/

MOTION TO DEEM MORTGAGE IS CURRENT

According to the Trustee's records, the Debtor, CLINTON ANDERSON, has paid,
and the Trustee has disbursed, all arrears and regular on-going payments to US Bank
Trust, NA, as Trustee of the SCIG Series Ill Trust (the "Mortgagee") pursuant to the
terms of the last confirmed plan. The last confirmed plan provided for arrears in the
total amount of $71,919.44, and regular on-going payments in the total amount of
$183,964.60. Since the Trustee's records reflect these payments are completed, the
mortgage debt to Mortgagee should be current as of April 30,.2021, including the
payment due thereupon.

THE MORTGAGEE SHALL FILE ANY OBJECTION TO THE STATUS OF THE
MORTGAGE DEBT AS CURRENT NO LATER THAN TWO BUSINESS DAYS PRIOR
TO THE SCHEDULED HEARING.

All parties wishing to be heard shall appear at the scheduled hearing. If there is
a dispute as to the status of the mortgage, the court may take evidence at the hearing
or treat the hearing as preliminary and set a further evidentiary hearing on a different

date.
Case 16-18625-MAM Doc 86 Filed 06/17/21 Page 2 of 2

| HEREBY CERTIFY that | am admitted to the Bar of the United States District
Court for the Southern District of Florida and that | am in compliance with the additional
qualifications to practice set forth in Local Rule 2090-1(A).
| HEREBY CERTIFY that a true and correct copy of the foregoing was furnished
by electronic mail on June 17, 2021 to Robin R. Weiner, Trustee,
eci@ch13weiner.com:eci2@chi3weiner.com and the Office of the U.S. Trustee,
USTPRegion21.MM.ECF@usdoj.gov, and by U.S. Mail on June 17, 2021 to BSI
Financial Services, 314 S. Franklin Street, 2" Floor, P.O. Box 517, Titusville, PA 16354;
Raymond Valderrama, BSI Financial Services, 1425 Greenway Drive, Ste. 400, Irving,
TX 75038; Melbalynn Fisher, Esq., Ghidotti & Berger, LLP, 1031 N. Miami Beach Blvd.
North Miami Beach, FL 33162; Melbalynn Fisher, Esq., Ghidotti & Berger, LLP, 1920
Old Tustin Avenue, Santa, Ana, CA 92705
SEAN M. MURRAY, P.A.
Attorney for Debtor
1147 South Ocean Drive
Ft. Pierce, FL 34949
Telephone: (772) 466-0087
Facsimile: (772) 461-9235
By: /s/Sean M. Murray, Esq.
SEAN M. MURRAY

Florida Bar No. 889600 |
Email: smurray1710@comcast.net
